DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing objection presented in the Non-Final Office action dated 12/22/2020 is being repeated below.
The drawings are objected to under 37 CFR 1.84(l/m) because they fail to have sufficeint line and shading quality so as to allow adequate reproduction value.  In particular, Figures 39-43 do not have sufficeint quality as well as including improper numbering of elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance

Regarding Claims 17, 23, and 24, the claims recite an eternal tool string trap assembly for halting the falling motion of a tubular using destructive materials attached to vertical rails in line with the tubular falling impact.  While energy absorption and fall damping systems are known in the art (see Brown, 3,748,702 and Scheider, 2011/0260480), such references do not include the same level of detail regarding the recited catcher plate/funnel receptacle or the structural operation and attachments of the crush cylinders.  Likewise, to include such features would require an improper degree of hindsight reasoning and would require substantial redesign of the prior art of record to facilitate such an operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676